Citation Nr: 1510430	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-06 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Hillcrest Medical Center from December 29, 2011, to January 7, 2012.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1973.  He died on January [redacted], 2012.  The Appellant is a private medical provider.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision by the Department of Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-17.1002 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Under 38 U.S.C.A. 
§ 1725, payment or reimbursement of non-VA emergency medical services for nonservice-connected disabilities for veterans without adequate insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17 .1008.  Conditions required to meet under § 1725 include: (1) that there is a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (2) that VA or other federal facilities were not feasibly available to treat the veteran.

In pertinent part, the Appellant asserts the Veteran had a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life and that a VA hospital was not available that could provide the level of neurosurgical care required by the Veteran.  Here, the Board finds it unclear as to whether the Veteran had a medical emergency prior to his admission at Hillcrest Medical Center as the evidence does not contain a medical opinion addressing this issue.  In addition, the Board is also unable to ascertain from the record whether appropriate VA facilities were available to treat the Veteran.  The Board may not make such findings without medical expertise.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, remand is warranted for a medical opinion.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's records, to include a copy of this Remand, to an appropriate physician for an opinion as to whether the Veteran's treatment at Hillcrest Medical Center from December 29, 2011, to January [redacted], 2012, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and whether an appropriate VA facility was available to treat the Veteran.  The physician should comment on the Appellant's assertion that the available VA facility did not offer neurosurgery and would not have been able to provide the level of care necessary for the Veteran.  

A complete rationale should be provided for any opinion or conclusion expressed.

2. Then, re-adjudicate the claim of entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Hillcrest Medical Center from December 29, 2011, to January [redacted], 2012.  If the benefit sought on appeal remains denied, provide the Appellant a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




